DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitman (US 6,517,565).
Regarding claim 1, Whitman teaches a surgical device comprising: a housing (102); a rotator provided on the housing and rotatable about a first axis with respect to the housing (122 rotatable about a longitudinal axis through the shaft); and an operator provided on the rotator and rotatable with respect to the rotator about a second axis intersecting the first axis (operator as trackball 124 rotating about a second axis pointing down), the operator including: a spherical band that: (i) has a shape of a spherical segment (124 spherical as in Fig. 3), and (ii) includes an exposed portion exposed to an outside of the housing (124 with a portion outside housing 102).
Regarding claim 2, Whitman teaches wherein: the spherical band has an outer surface that extends between a first circular end surface facing in a direction along the second axis (outer surface exposed from housing facing up), and a second circular end surface facing in an opposite direction to the first circular end surface (surface of trackball 124 that is within the housing 102), and the second axis passes through a center of the first circular end surface and a center of the second circular end surface (axis through the trackball 124 from up to down passing through the center of both surfaces).
Regarding claim 3, Whitman teaches wherein a trajectory shape of the exposed portion when the rotator rotates about the first axis with respect to the housing is a spherical cap shape or a spherical segment shape (trackball 124 is exposed in a spherical segment or cap shape).
Regarding claim 4, Whitman teaches wherein the trajectory shape includes a common region at which a portion of the spherical band is always present regardless of an angular position of the operator about the first axis with respect to the housing (a portion of trackball 124 is present regardless of the rotation of the trackball).
Regarding claim 5, Whitman teaches wherein:
the housing includes a housing body extending from a proximal side to a distal side along the first axis (barrel portion of handle 102 distal to the pistol grip portion 106), and a grip extending from the housing body along a direction intersecting the first axis (pistol grip portion 106),
the operator is provided at a proximal end of the housing body (124 at a proximal end of the barrel portion of 102). Whitman is not explicit regarding the operator is configured to be actuated by a thumb of a user such that a belly of the thumb of the user is located at a predetermined position in the common region in a state in which the housing is held by a hand of the user in a predetermined posture.
"Configured to be actuated..." is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the trackball of Whitman is capable of performing the functionality of being actuated by a thumb of the user holding the device with various postures and, as such, this functional language does not structurally define the instant claim over the teaching in Whitman.
Regarding claim 6, Whitman teaches wherein the common region has a spherical cap shape (trackball 124 is exposed in a spherical segment or cap shape).
Regarding claim 7, Whitman is not explicit wherein the operator is configured to be actuated by a thumb of a hand of a user holding the housing. "Configured to be actuated..." is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the trackball of Whitman is capable of performing the functionality of being actuated by a thumb of the user holding the device and, as such, this functional language does not structurally define the instant claim over the teaching in Whitman.
Regarding claim 8, Whitman wherein the operator is further rotatable around the first axis with the rotator (124 rotates along multiple axes).
Regarding claim 9, Whitman teaches wherein the spherical band includes a spherical outer surface formed such that a diameter of the band decreases from a central position of the spherical outer surface along the second axis toward an edge of the spherical band (diameter of a cross section of a sphere decreases moving away from the largest cross section toward any axis).
Claim(s) 1-7 and 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholas (US 2012/0130420).
Regarding claim 1, Nicholas teaches a surgical device comprising: a housing (8103); a rotator provided on the housing and rotatable about a first axis with respect to the housing (811a rotatable about a longitudinal axis “D” through the shaft 811b); and an operator provided on the rotator and rotatable with respect to the rotator about a second axis intersecting the first axis (operator 2000 rotating about a second axis “E” as in Fig. 1b), the operator including: a spherical band that: (i) has a shape of a spherical segment (2100 as spherical band as in Fig. 3a), and (ii) includes an exposed portion exposed to an outside of the housing (2100 with a portion outside housing 8103 to rotate).
Regarding claim 2, Nicholas teaches wherein: the spherical band has an outer surface that extends between a first circular end surface facing in a direction along the second axis (outer surface of 2100 exposed from housing facing up), and a second circular end surface facing in an opposite direction to the first circular end surface (surface of trackball 2100 that faces the housing as in Fig. 3a-4), and the second axis passes through a center of the first circular end surface and a center of the second circular end surface (axis “E” through 2100 from up to down passing through the center of both surfaces).
Regarding claim 3, Nicholas teaches wherein a trajectory shape of the exposed portion when the rotator rotates about the first axis with respect to the housing is a spherical cap shape or a spherical segment shape (2100 is exposed in a spherical segment).
Regarding claim 4, Nicholas teaches wherein the trajectory shape includes a common region at which a portion of the spherical band is always present regardless of an angular position of the operator about the first axis with respect to the housing (a portion of 2100 is present regardless of the rotation of 2100).
Regarding claim 5, Nicholas teaches wherein:
the housing includes a housing body extending from a proximal side to a distal side along the first axis (barrel portion of handle 8103 distal to the pistol grip portion 8104), and a grip extending from the housing body along a direction intersecting the first axis (pistol grip portion 8104),
the operator is provided at a proximal end of the housing body (2100 at a proximal end of the barrel portion of 8103). Nicholas teaches using the thumb to actuate the operator (claim 1), but is not explicit regarding the operator is configured to be actuated by a thumb of a user such that a belly of the thumb of the user is located at a predetermined position in the common region in a state in which the housing is held by a hand of the user in a predetermined posture.
"Configured to be actuated..." is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the operator of Nicholas is capable of performing the functionality of being actuated by a thumb of the user holding the device with various postures and, as such, this functional language does not structurally define the instant claim over the teaching in Nicholas.
Regarding claim 6, Nicholas teaches wherein the common region has a spherical cap shape (2100 is exposed in a cap shape).
Regarding claim 7, Nicholas teaches wherein the operator is configured to be actuated by a thumb of a hand of a user holding the housing (claim 1).
Regarding claim 9, Nicholas teaches wherein the spherical band includes a spherical outer surface formed such that a diameter of the band decreases from a central position of the spherical outer surface along the second axis toward an edge of the spherical band (diameter of a cross section of 2100 decreases moving away from the largest cross section along the “E” axis as in Fig. 3a).
Regarding claim 10, Nicholas teaches wherein the spherical band has a shape of a virtual sphere centered around the second axis that has been cut along two parallel planes intersecting the second axis (2100 with a spherical segment shape with two segments cut along parallel planes, as in Fig. 3a).
Regarding claim 11, Nicholas teaches wherein: the housing includes a housing body extending from a proximal side to a distal side along the first axis (8103); the operator is provided at a proximal end of the housing body (2100 at a proximal end of housing body as in Fig. 1a); and a central point of an outer surface of the exposed portion along the second axis forms the proximal- most point of the spherical band (exposed point of 2100 is proximal most point of the band as in Fig. 1a).
Regarding claim 12, Nicholas teaches wherein the first axis intersects the spherical band at a central point of an outer surface of the exposed portion of the spherical band along the second axis (“D” axis intersects 2100 at a central point of the spherical band along “E” axis as in Fig. 1b).
Regarding claim 13, Nicholas teaches wherein a plurality of grooves are provided on an outer surface of the spherical band (grooves on outer surface of 2100 as in at least Fig. 3a).
Regarding claim 14, Nicholas teaches a surgical device comprising:
an end effector configured to treat a body tissue (811a);
a sheath extending along a first axis from a proximal end to a distal end (811b), the end effector being provided at the distal end of the sheath (at least Fig. 1a);
a housing that holds the proximal end of the sheath (8103);
and an operator that is: (1) provided in the housing (2000), (ii) rotatable about the first axis with respect to the housing (2100 rotates in a first axis “e” as in par. [0056]), and (iii) configured to rotate with respect to the housing about a second axis intersecting the first axis (2200 of 2000 rotates along axis “F” as in par. [0056]), the operator including an operation surface having a spherical band shape with an intersection point between the first axis and the second axis as a central point (2100 as a spherical band shape with an intersection point between axes “F” and “E” as in Fig. 1b).
Regarding claim 15, Nicholas teaches wherein: the first axis intersects the operator at: a first intersection point that passes through a proximal-most point of the operator, and a second intersection point that passes through a distal-most point of the operator (“E” passes through 2100 at a proximal-most point away from the end effector and a distal point toward the end effector, as in at least Fig. 1b).
Regarding claim 16, Nicholas teaches wherein: the operator is provided at a proximal end side of the housing along the first axis (2000 at a proximal end side of 8103, best seen in Fig. 4) and a part of the operation surface is exposed from the housing (part of 2000 is exposed from 8103 to allow for actuation).
Regarding claim 17, Nicholas teaches wherein the operation surface includes a central position located substantially at the same position as the central point in a direction along the second axis (central position of the “E” and “F” axes).
Regarding claim 18, Nicholas teaches wherein: the operation surface extends between a first circular end surface facing in a direction along the second axis (2100 with a circular end surface facing along the “F” axis), and a second circular end surface facing in an opposite direction to the first circular end surface (2100 with a second circular surface more distal), and a diameter of the operation surface in a cross section perpendicular to the second axis increases from an edge of the first circular end surface and an edge of the second circular end surface toward the central position in the direction along the second axis (diameter of 2100 increases from the first circular end surface to the second circular end surface as in Fig. 3a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Nicholas (US 2012/0130420).
Regarding claim 13, Whitman is silent wherein a plurality of grooves are provided on an outer surface of the spherical band.
However, Nicholas teaches grooves provided on an outer surface of a spherical band (grooves on 2100 and 2200).
It would have been obvious to one of ordinary skill in the art to modify Whitman such that the trackball is textured with grooves such as in Nicholas, allowing for grip in moving the trackball.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794